Case 2:18-cv-01912-AB-FFM Document 62 Filed 05/08/20 Page 1 of 2 Page ID #:1814


                                                                          JS-6
    1
    2
    3
    4
    5
    6
    7
    8
                          UNITED STATES DISTRICT COURT
    9
                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    IN RE: FORD MOTOR CO. DPS6
  12    POWERSHIFT TRANSMISSION       Case No.: 2:18-ML-02814-AB (FFMx)
        PRODUCTS LIABILITY LITIGATION
  13                                  JUDGMENT ON JURY VERDICT
  14    THIS DOCUMENT RELATES
        ONLY TO:                      Trial Date: December 10, 2019
  15
                                               Judge: Hon. Andre Birotte, Jr.
  16                                           Courtroom: 7B
        Yvonne Quintero, et al v. Ford Motor
  17    Company, et al., 2:18-cv-01912-ABFFM
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                 JUDGMENT ON JURY VERDICT
Case 2:18-cv-01912-AB-FFM Document 62 Filed 05/08/20 Page 2 of 2 Page ID #:1815




    1        Based on the Jury Verdict entered December 17, 2019 and on prior
    2   proceedings, IT IS ORDERED, ADJUDGED AND DECREED as follows:
    3    Judgment is entered in favor of Defendant Ford Motor Company as to Plaintiffs
    4      Yvonne Quintero and Salvador Quintero’s claims for Fraudulent Inducement-
    5      Concealment, Fraudulent Inducement-Intentional Misrepresentation, and
    6      Fraudulent Inducement-Negligent Misrepresentation, and each of these claims is
    7      dismissed with prejudice.
    8    Judgment is entered in favor of Plaintiffs Yvonne Quintero and Salvador
    9      Quintero on their claim for Violation of Song-Beverly Act – Breach of Express
   10      Warranty. Plaintiffs shall recover from Defendant Ford Motor Company the
   11      amount of $7,718.61 in stipulated damages and $15,437.20 in civil penalties IRU
   12      Breach of Express Warranty for a total judgment of $23,155.81 with post-
   13      judgment interest thereon at the weekly average one-year constant maturity
   14      Treasury yield for the calendar week preceding the date of the entry of the
   15      judgment, which at the time of entry of judgment is 1.5% per annum
   16    3ODLQWLIIV <YRQQH 4XLQWHUR DQG 6DOYDGRU 4XLQWHUR HOHFWHG WKH UHPHG\ IRU WKHLU
   17      FODLP IRU 9LRODWLRQ RI WKH 6RQJ%HYHUO\ $FW ± %UHDFK RI ([SUHVV :DUUDQW\ DQG
   18      IXUWKHUPRUH DEDQGRQHG WKHLU FODLP IRU 9LRODWLRQ RI WKH 6RQJ%HYHUO\ $FW ±
   19      %UHDFK RI ,PSOLHG :DUUDQW\ RI 0HUFKDQWDELOLW\ 7KH &RXUW WKHUHIRUH GHHPV WKH
   20      ,PSOLHG :DUUDQW\ FODLP DEDQGRQHG
   21         This Court shall decide all issues involving fees, costs, expenses and
   22   prejudgment interest by post-verdict motion(s).
   23
   24
              IT IS SO ORDERED.
   25
                May 8, 2020
        Dated: _______________                       _______________________
   26
                                                     Honorable Andre Birotte, Jr.
   27
                                                     United States District Court
   28                                                Central District of California

                                               -1-
                                  JUDGMENT ON JURY VERDICT
